[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 13, 2006
                               No. 06-11054                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 05-00139-CR-ORL-28DAB

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

KEYSHA NACOLE JONES,

                                                       Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 13, 2006)

Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     A jury convicted Keysha Nacole Jones of aiding and abetting in possessing
with intent to distribute five grams or more of cocaine, in violation of 21 U.S.C. §

841(a)(1), (b)(1)(C) and 18 U.S.C. § 2 and aiding and abetting in possessing a

firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C. §§

924 (c)(1)(A) and 2. After being convicted of these two offenses, Jones pled guilty

to possession of a firearm by a convicted felon, in violation of 18 U.S.C. §

922(g)(1). On appeal, Jones argues that: (1) the evidence was insufficient to

support her jury convictions; (2) the district court erred in denying her a minor-role

reduction; and (3) her sentence was unreasonable. After review, we affirm.

                                I. BACKGROUND

      Defendant Jones leased a rental home at 460 Easy Street, Merritt Island,

Florida. Jones was the only person on the lease. Defendant Jones and her

boyfriend, Tarrance Williams, were living together in 2004 when the Brevard

County, Florida Sheriff’s Office was investigating Williams for cocaine

distribution. After a confidential informant bought cocaine from Williams,

sheriff’s deputies obtained a warrant to search Jones’s house. On December 2,

2004, deputies entered Jones’s house. Upon questioning, Jones told a deputy that

guns were in her bedroom. The deputies found items in Jones’s master bedroom

evidencing drug activity, including: (1) a children’s shoebox (later found to have

Jones’s fingerprint on it) under her bed that contained a digital scale and 369.5



                                           2
grams of cocaine; (2) a women’s shoebox (later found to have Williams’s

fingerprint on it), also under her bed, that contained two loaded semiautomatic

handguns;1 (3) a partially used box of plastic sandwich baggies tucked among

women’s clothing in a dresser; and (4) two or three thousand dollars in a sock

tucked in a shoe in a shoebox in the closet. Additionally, the master bedroom door

had a lock on it, to which only Jones and Williams had keys. Deputies arrested

Williams the same day, and when they brought him to the house, Williams claimed

he owned “everything.”

       On December 4, Williams called Jones from jail. Prior to connecting with

each other, they were informed the phone call was being recorded. During the

conversation, Jones asked Williams whether the guns were registered to anyone.

Williams replied that he did not know and that he had bought them on the street.

Williams asked Jones to use his cell phone to “alert” one of his contacts, and

instructed Jones to call “Jim” and then his brother. Jones used three-way calling to

connect them to Williams’s brother, and they all discussed Williams’s associates.

       On December 6, defendant Jones met with Deputy Brannon at the Sheriff’s

Office. Jones told Brannon that on December 1, her brother had brought the two

firearms to her house, and she was storing them for him. Jones said she did not


       1
        The two handguns were a nine millimeter Glock semiautomatic and a nine millimeter
Ruger semiautomatic.

                                             3
know if Williams knew about the guns. Jones was then arrested.

      On August 17, 2005, a federal grand jury indicted Jones and Williams for

aiding and abetting each other in possessing with intent to distribute five grams or

more of cocaine and in possessing a firearm in furtherance of a drug trafficking

offense. Jones was also indicted for possession of a firearm by a convicted felon.

Before trial, Williams pled guilty and was sentenced to 100 months’ imprisonment.

      Before Jones’s trial, the court severed the charge for possession of a firearm

by a convicted felon from the two other charges, which then proceeded to trial. At

the jury trial on Jones’s two counts of aiding and abetting, the sheriff’s deputies

testified about finding the cocaine, digital scales, sandwich baggies, cash, and guns

in Jones’s house. The government also played a recording of the December 4

telephone call between Williams and Jones. Additionally, a Drug Enforcement

Administration expert in cocaine trafficking testified that digital scales and plastic

baggies are tools of the drug trade, and that drug dealers usually have large

amounts of cash on hand to purchase drugs and keep loaded firearms to protect the

drugs and cash. He testified that the amount of cocaine found in the house was

worth approximately $9,000 wholesale, and was too large for personal use. He

opined that at one point in the recorded phone conversation, Williams and Jones

were discussing one of Williams’s drug associates who had fled to Georgia after



                                           4
the search warrant was executed.

      Williams testified on behalf of Jones, claiming that all the drugs, scales, and

guns were his; that he put the drugs in the shoeboxes when Jones was gone; and

that Jones did nothing to help him distribute cocaine. Williams said that the cash

found in the sock in the closet was Jones’s money from the Federal Emergency

Management Agency. Williams refused to answer most of the questions about his

drug dealing activities.

      The jury found Jones guilty of both aiding and abetting counts. Jones then

pled guilty to possession of a firearm by a convicted felon. The Presentence

Investigation Report (“PSI”) assigned Jones a base offense level of 22 based on a

drug quantity of 369.5 grams of cocaine, 15 grams of marijuana, and 750

milligrams of MDMA (ecstacy), all reportedly found in her bedroom, resulting in a

total marijuana equivalency of 74.29 kilograms. See U.S.S.G. § 2D1.1(c)(9) &

cmt. n.6. At sentencing, the district court sustained Jones’s objection to using the

other substances and used only the 369.5 grams of cocaine to calculate her offense

level. The cocaine alone still resulted in a base offense level of 22. The court

denied Jones’s minor-role reduction. Jones did not object to her criminal history

category of II as she had three prior convictions, including a prior conviction for

possession of cocaine.



                                          5
       Jones’s offense level of 22 and her criminal history category of II resulted in

an advisory Guidelines range of 46 to 57 months for her offenses of aiding and

abetting possession of cocaine with intent to distribute and possession of a firearm

by a convicted felon.2 Jones’s conviction for aiding and abetting possession of a

firearm in furtherance of a drug trafficking offense carried a mandatory

consecutive sentence of at least 5 years.

       The district court sentenced Jones to a 46-month sentence for her

convictions for aiding and abetting possession of cocaine and possession of a

firearm by a convicted felon, and a 5-year mandatory consecutive sentence for her

conviction for possession of a firearm in furtherance of a drug trafficking offense,

resulting in a total of 106 months’ imprisonment. Jones timely appeals her

convictions and sentence.

                                      II. DISCUSSION

A. Convictions for aiding and abetting

       Jones first argues that the evidence was insufficient to prove that she aided

and abetted Williams in possessing cocaine with the intent to distribute. Jones


       2
         In calculating the applicable advisory Guidelines range, the PSI grouped together
Jones’s convictions for aiding and abetting possession of cocaine with intent to distribute
(“Count Two”) and for possession of a firearm by a convicted felon (“Count Five”). The PSI
stated that these counts were grouped together pursuant to U.S.S.G. § 3D1.2(c), “because Count
Five embodies conduct that is treated as a specific offense characteristic in, or other adjustment
to, the guideline applicable to Count Two.”

                                                 6
claims that there was no evidence that she shared Williams’s intent to distribute the

cocaine or that she helped distribute it.3

       “[T]o sustain the convictions for aiding and abetting, the prosecution must

show that the defendant associated himself with a criminal venture, participated in

it as something he wished to bring about and sought by his actions to make it

succeed.” United States v. Bain, 736 F.2d 1480, 1487 (11th Cir. 1984) (quotation

marks and citations omitted). Further, “in a prosecution for aiding and abetting

possession of cocaine with intent to distribute, there must be evidence connecting

the defendant with both aspects of the crime, possession and intent to distribute.”

United States v. Longoria, 569 F.2d 422, 425 (5th Cir. 1978).4

       Jones concedes that the government established the first element, possession.

Moreover, as to the “intent to distribute” element, we conclude that a reasonable

jury could have determined that Jones wished and acted to help Williams distribute

the drugs. Jones allowed Williams to live with her and provided him with a safe

place to store his drugs and conduct his drug-related activities. Jones rented the

house solely in her name, allowed Williams to move in, permitted Williams to



       3
        We review the sufficiency of the evidence de novo, drawing all reasonable inferences
and credibility choices in favor of the government and the jury’s verdict. See United States v.
Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005).
       4
       This Court adopted as binding precedent all Fifth Circuit decisions rendered prior to
October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                                7
store cocaine and weapons under her bed and to have locks installed to the master

bedroom, and then Jones, exclusively with Williams, maintained the keys to

protect the cocaine, weapons, and cash. The quantity of cocaine, which Jones

concedes she possessed, is too large for personal use, and the jury reasonably could

have inferred from the quantity an intent to distribute the cocaine. See United

States v. Perez-Tosta, 36 F.3d 1552, 1559 (11th Cir. 1994).

       The jury also could have inferred that Jones assisted in packaging the

cocaine, as Jones’s fingerprints were found on the shoebox containing the cocaine

and the sandwich baggies were found among her clothes. Finally, in the recorded

telephone conversation, Jones demonstrated knowledge of Williams’s drug dealing

activities, and the jury was entitled to infer that Jones facilitated those activities.

The evidence is sufficient to support the jury’s verdict that Jones aided and abetted

Williams in possessing cocaine with the intent to distribute.

       Jones next argues that her knowledge of the location of the guns, found

under her bed, was not sufficient to prove that she facilitated Williams’s possession

of the guns. To prove Jones aided and abetted Williams in possessing a firearm in

furtherance of a drug trafficking offense, in addition to establishing knowledge, the

government must show some proof linking Jones to the guns. See Bazemore v.

United States, 138 F.3d 947, 949 (11th Cir. 1998). Here again, the jury had



                                             8
sufficient evidence to find that Jones enabled Williams’s possession, permitting

Williams to store the guns under her bed and lock the bedroom door. Moreover,

the guns were stored in close proximity to the drugs and scales which, as discussed

above, the government sufficiently linked with Jones. Jones also lied to

investigators about the guns, claiming that she was storing the guns for her brother.

The jury was entitled to consider her lies as evidence of guilt. Thus, the evidence

is sufficient to support the jury’s verdict that Jones aided and abetted Williams in

possessing a firearm in furtherance of a drug trafficking offense.

B. Minor-role reduction

       Jones also argues that the district court clearly erred in finding that she was

not entitled to a minor-role reduction.5 Jones contends she should receive a minor-

role reduction pursuant to U.S.S.G. § 3B1.2(b) because she did not procure, pay

for, or exercise control over the drugs, or claim any proceeds from the drug sales.

       The defendant bears the burden of proving her minor role. United States v.

De Varon, 175 F.3d 930, 939 (11th Cir. 1999) (en banc). In assessing a

defendant’s role in an offense, the district court first “measure[s] the defendant's

role against the relevant conduct” attributed to her in calculating her base offense

level. Id. at 940-41. If this prong is satisfied, the district court then compares the


       5
        We review a district court’s determination of a defendant’s role in an offense for clear
error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

                                                 9
defendant’s relative culpability with that of any other participants. Id. at 944.

       Here, the “relevant conduct” attributed to Jones was possessing 369.5 grams

of cocaine. At sentencing, Jones was held responsible only for her actual

conduct–aiding and abetting the possession of the 369.5 grams of cocaine–and not

for any larger conspiracy. Thus, Jones’s relevant conduct is equivalent to her

actual conduct. Further, Jones rented the home in issue and locked her master

bedroom, where the drugs and guns were stored in her shoeboxes under her bed.

Accordingly, the district court did not clearly err in denying Jones a minor-role

reduction. See id. at 941.

C. Reasonableness of the sentence

       Finally, Jones asserts that her sentence under the advisory Guidelines was

unreasonable.6 Jones argues that the district court failed to appreciate the impact of

the 5-year mandatory minimum sentence for her conviction under 18 U.S.C. §

924(c)(1)(A) on her overall sentence. Jones also argues that the 106-month total

sentence is longer than necessary under 18 U.S.C. § 3553(a), because she can be

deterred and rehabilitated by a shorter sentence and because it creates an

unwarranted sentencing disparity with Williams’s 100-month sentence. Because

the district court was required to sentence Jones to the 5-year consecutive sentence,


       6
        We review a defendant’s entire sentence for unreasonableness in light of the 18 U.S.C. §
3553(a) factors. See United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005).

                                               10
Jones is really arguing that the district court erred by not going below the advisory

Guidelines range of 46 to 57 months on her other two offenses.

      Under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the

district court must follow a two-step process in determining a defendant’s sentence.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). First, the district court

must consult the Guidelines and correctly calculate the range. Id. Jones does not

contest that the district court correctly calculated her advisory Guidelines range of

46 to 57 months’ imprisonment. Second, the district court must consider the

factors listed in 18 U.S.C. § 3553(a). Id. In this case, the district court stated that

it considered all the 18 U.S.C. § 3553(a) sentencing factors; specifically considered

the nature and circumstances of the offense, Jones’s personal history and

characteristics, pertinent policy statements, and the kind of sentences available;

imposed a sentence at the low end of the Guidelines range; and found that the

sentencing disparity was warranted, because Williams pled guilty and received a

reduction for acceptance of responsibility. Thus, we cannot say that Jones’s

sentence was unreasonable.

                                 III. CONCLUSION

      Based upon the foregoing, we affirm Jones’s convictions and sentence.

      AFFIRMED.



                                           11